NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          CHRISTOPHER HARVEY HARE,
                  Petitioner

                           v.

 NATIONAL CREDIT UNION ADMINISTRATION,
                 Respondent
           ______________________

                      2015-3214
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. PH-3443-14-0638-B-1.
                ______________________

              Decided: January 21, 2016
               ______________________

   CHRISTOPHER HARVEY HARE, Abingdon, MD, pro se.

   MOLLIE LENORE FINNAN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
REGINALD T. BLADES, JR.
                ______________________

      Before MOORE, O’MALLEY, and TARANTO, Circuit
                      Judges.
2                                            HARE   v. NCUA



PER CURIAM.
    Christopher Harvey Hare appeals from the decision of
the Merit Systems Protection Board (“Board”) ordering
the National Credit Union Administration (“NCUA”) to
reconstruct the hiring process for the CU-0580-13/14
Regional Lending Specialist position taking into account
Mr. Hare’s five-point veterans’ preference. For the rea-
sons discussed below, we dismiss for lack of jurisdiction.
                      BACKGROUND
    On February 12, 2014, NCUA posted a vacancy for a
Regional Lending Specialist. Mr. Hare timely applied for
the vacancy, claiming eligibility for five-point veterans’
preference. In April 2014, NCUA assessed all of the
candidates but found no candidate qualified, and the
vacancy was closed with no selection. Mr. Hare was not
given veterans’ preference and was not referred for fur-
ther consideration.
    Mr. Hare promptly appealed NCUA’s decision on
preference eligibility to the Board and to the Department
of Labor (“DOL”). The Board found that Mr. Hare had not
exhausted his administrative remedies, and therefore
dismissed his appeal for lack of jurisdiction. Shortly
thereafter, DOL issued a final decision agreeing with
NCUA that Mr. Hare was not preference eligible because
his application lacked sufficient evidence of his active
duty military service. Mr. Hare again appealed to the
Board. An administrative judge conducted a hearing on
the merits of Mr. Hare’s eligibility for veterans’ prefer-
ence. In an initial decision issued on June 19, 2015, the
Board found Mr. Hare preference eligible and ordered
NCUA to reconstruct the hiring process for the vacancy,
taking into account a five-point veterans’ preference for
Mr. Hare.
   NCUA reconstructed the hiring process and granted
Mr. Hare a five-point preference. In a letter dated Ju-
HARE   v. NCUA                                            3



ly 15, 2015, NCUA wrote to Mr. Hare that it declined to
pass his application forward to the selecting official
because his resume “lacked sufficient detail regarding
[his] experience as it relates to the specialized experience
requirements of [the] position.” Pet’r’s Informal Br., Ex.
6A (“Letter of Non-Selection,” Jul. 15, 2015). Specifically,
NCUA explained that it could not determine whether his
“experience included the specific risk analysis and exper-
tise required by the position.” Id.
   Mr. Hare did not appeal this agency action to the
Board. Instead, on August 31, 2015, Mr. Hare filed an
appeal with this court.
                       DISCUSSION
    We cannot review agency decisions directly. By law,
our jurisdiction is limited to review of agency decisions
from the Board. 28 U.S.C. § 1295(a)(9); see also Patterson
v. Office of Pers. Mgmt., 111 F. App’x 590, 593 (Fed. Cir.
2004) (holding that we could not consider petitioner’s
appeal of the agency’s reconstruction decision, where that
petitioner had not first appealed to the Board).
    On appeal, Mr. Hare argues that the agency has retal-
iated against him for enforcing his five-point veterans’
preference. He complains that the Board “failed to pro-
vide remedies or procedures after the reconstruction.”
Pet’r’s Informal Br. 1. He asks that this court “evaluate
the [Board] decision related to enforcement of my 5PT VA
preference, and evaluate the evidence that qualifies me as
a GS-12 for ‘Regional Lender Specialist.’” Pet’r’s Informal
Br. 1.
    We interpret Mr. Hare’s appeal to be a challenge to
the agency’s reconstruction decision. Such an appeal is
not proper in this court. Instead, Mr. Hare first needs to
appeal to the Board.
   Mr. Hare appears to have been confused by the
Board’s remand order, which contained an instruction on
4                                           HARE   v. NCUA



how to appeal to us. A. 19. We note that the timing for
appealing the agency’s reconstruction decision to the
Board has run. The Board can consider whether to accept
such a late-filed appeal under its equitable tolling doc-
trine.
                      CONCLUSION
    For the foregoing reasons, we dismiss the appeal for
lack of jurisdiction.
                     DISMISSED
                         COSTS
    No costs.